UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 1, 2011 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 4, 2011 Common Stock, no par value Exhibit index is on Page 35 Total number of pages: 36 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signature 36 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended January 1, 2011 December 26, 2009 January 1, 2011 December 26, 2009 Net sales $ Cost of sales Gross profit Research and development Selling, general and administrative Total operating expenses Income from operations Interest income Other income, net Income before provision for income taxes Provision for (benefit from) income taxes ) Net income $ Net income per share Basic $ Diluted $ Shares used in per share computation: Basic Diluted See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) January 1, 2011 April 3, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net Inventories Prepaid expenses and other current assets Prepaid income taxes Deferred income taxes Total current assets Long-term investments Property, plant and equipment, net Other assets Deferred income taxes Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ $ Accrued salaries and employee benefits Other accrued liabilities Deferred revenue Income taxes payable 15 Total current liabilities Income taxes payable, noncurrent Other accruedliabilities, noncurrent - Total liabilities Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 13,067 shares and 12,944shares Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended January 1, 2011 December 26, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Non-cash adjustments to net income: Depreciation and amortization Provision for doubtful accounts and sales returns Provision for excess and obsolete inventories Deferred income taxes 99 Stock-based compensation Tax benefit related to stock-based compensation plans Excess tax benefit related to stock-based compensation (5 ) ) Unrealized gain from short-term investments, categorized as trading ) ) Loss on disposal of property, plant and equipment 1 5 Changes in operating assets and liabilities: Trade accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Prepaid income taxes ) ) Trade accounts payable and accrued expenses Deferred revenue ) 55 Income taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment, net ) ) Purchases of investments ) ) Sales of investments Maturities of investments Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan Excess tax benefit related to stock-based compensation 5 25 Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ Supplemental cash flow disclosures: Income taxes paid, net of refunds $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to state fairly the statements of financial position as of January 1, 2011 and April 3, 2010, results of operations for the three and nine months ended January 1, 2011 and December 26, 2009, and cash flows for the nine months ended January 1, 2011 and December 26, 2009.The April 3, 2010 balance sheet was derived from the audited financial statements included in the fiscal 2010 Annual Report on Form 10-K, but does not include all disclosures required by GAAP in the United States of America.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited consolidated financial statements of Supertex, Inc. for the fiscal year ended April 3, 2010, which were included in the fiscal 2010 Annual Report on Form 10-K. The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three and nine months ended January 1, 2011 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2011 will be a 52-week year.The three months ended January 1, 2011 and December 26, 2009, both consist of thirteen weeks. Reclassification For presentation purposes, certain prior period amounts have been reclassified to conform to the reporting in the current period financial statements. These reclassifications do not affect the Company’s net income or shareholders’ equity. Note 2 – Fair Value The Company measures its cash equivalents, short-term investments and long-term investments at fair value. Fair value is defined as the price that would be received from selling an asset and paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. 6 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) A three-tiered fair value hierarchy has been established as the basis for considering the above assumptions and determining the inputs used in the valuation methodologies in measuring fair values.The three levels of inputs are defined as follows: Level 1 – Unadjusted quoted market prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2 – Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets. Level 3 – Valuations based on models where significant inputs are not observable. The unobservable inputs reflect the Company’s own assumptions about the assumptions that market participants would use. The Company maximizes the use of observable inputs and minimizes the use of unobservable inputs. If a financial instrument uses an input that is significant to the fair value calculation, the instrument will be categorized based upon the lowest level of input that is significant to the fair value calculation.The Company’s financial assets and liabilities measured at fair value on a recurring basis include cash equivalents and investment securities, both short-term and long-term. The Company’s long-term investments consist of only AAA rated auction rate securities (“ARS”), which are collateralized by student loans. Due to the lack of availability of observable market quotes for the Company’s investment portfolio of these ARS, the fair value was estimated based on a discounted cash flow model and included a discount factor for illiquidity of the ARS market. The assumptions used in the discounted cash flow model include estimates for interest rates, timing and amounts of cash flows, liquidity of the underlying security, expected holding periods, and contractual terms of the security. In light of the current market condition for ARS, the Company developed different scenarios for the significant inputs used in the discounted cash flow model, including but not limited to a liquidity discount of 125 and 150 basis points per year for the current ARS market, and the timing of recovery of the ARS market from three to five years. The estimated fair value of those of the Company’s ARS classified as level 3 assets ranges from $31,600,000 to $32,300,000. The Company believes this estimated range of fair values of its ARS is appropriate taking into consideration historical ARS market data, the possibility of development of a secondary market for ARS, recent market participant behavior, and public policy implications associated with the student loan based ARS market. The Company concluded that the fair value of those of its ARS which are classified as level 3 assets was $31,800,000 as of January 1, 2011 net of a temporary impairment of $950,000 to par value. The Company also considered the quality, amount of collateral, and US government guarantee for the ARS and looked to other marketplace transactions and information received from other third party brokers in order to assess whether the fair value based on the discounted cash flow model was reasonable. The valuation of the Company’s investment portfolio is subject to uncertainties that are difficult to predict. Factors that may affect the Company’s valuation include changes to credit ratings of the securities as well as the underlying assets supporting those securities, rates of default of the underlying assets, underlying collateral values, discount rates, counterparty risk and ongoing strength, and quality of market credit and liquidity. Significant inputs to the investment valuations are unobservable in the active markets and therefore the Company’s ARS are classified as Level 3 in the hierarchy(except for those ARS which are in the process of being redeemed which are classified as Level 2). 7 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) The following tables summarize assets and liabilities measured at fair value on a recurring basis as of January 1, 2011 and April 3, 2010, excluding accrued interest (in thousands): January 1, 2011 Fair value measurements Assets: Level 1 Level 2 Level 3 Total Money market funds $
